 
Exhibit 10.3
 
{Letterhead}
 
June 28, 2010
 
Name
 
Dear ____________,
 
This letter is to document our agreement today concerning the consideration
ProUroCare Medical Inc. (the “Company”) will provide to you regarding the
extension of your guaranty of our $1,000,000 Crown Bank loans (the “Crown
Loans”).
 
As consideration for your guaranty commencing June 28, 2010 through March 28,
2011 (unless earlier repaid) of the Crown Loans, the Company agrees to provide
compensation to you according to the compensation formula below.  The formula is
the same formula that has been used for your existing guarantees since March 1,
2009. The amount of compensation to be provided will be determined by the
compensation formulas applied to the amount of your Crown Bank guaranty
commitment.  A reduction in the principal amount outstanding will result in a
reduction of the amount of compensation, as provided in the compensation
formula.   The stock consideration earned under this formula and will be issued
to you on the earlier of the date that your obligations under the Crown guaranty
commitment is terminated, or March 28, 2011.


Stock compensation formula:
(amount of guarantee commitment)  multiplied by  (the fraction of the year the
commitment is outstanding) multiplied by  (10%)  divided by  ($0.75)
 
Minimum compensation:  six months’ compensation per the above formula.
 
If for any reason the guarantee obligations are terminated or not fulfilled, any
compensation shares or warrants issued but unearned according to the attached
compensation will be cancelled on a pro rata basis.


Thank you for your support!


Sincerely,


Richard C. Carlson
Chief Executive Officer 


If you agree to the above terms, please sign and date below, and fax it back to
952-698-4499.
 
  
 
Signature
     
  
 
Date
 

 

--------------------------------------------------------------------------------

